Case: 20-40182     Document: 00516289437         Page: 1     Date Filed: 04/21/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 21, 2022
                                  No. 20-40182                             Lyle W. Cayce
                                                                                Clerk

   Adan Valdez, Individually and On Behalf of All Others
   Similarly Situated; Armando Crespo; Joshua Merril;
   Karlos Villarreal; Omar Rodriguez; Et al,

                                                           Plaintiffs—Appellants,

                                       versus

   Superior Energy Services, Incorporated, doing business
   as SPC Rentals; Warrior Energy Services Corporation,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 2:15-CV-144


   Before Jones, Costa, and Duncan, Circuit Judges.
   Per Curiam:*
          Valdez and the other plaintiffs in this collective action appeal the
   district court order dismissing their overtime-pay lawsuit without approving
   the portion of their settlement agreement relating to attorney’s fees. We hold


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40182      Document: 00516289437          Page: 2    Date Filed: 04/21/2022




                                    No. 20-40182


   that the district court acted within its discretion in dismissing what remained
   of the lawsuit after Valdez repeatedly failed to comply with its order to file a
   motion for attorney’s fees. The judgment is AFFIRMED.
                                          I.
          In early 2015, Valdez and sixty-five other oil-well workers sued their
   employer, Superior Energy Services, for overtime pay under the Fair Labor
   Standards Act, 29 U.S.C. § 201 et seq. The workers alleged that Superior
   Energy Services misclassified them as supervisors and, as a result,
   erroneously withheld overtime compensation. The parties stipulated to
   conditionally certify the case as an opt-in collective action under the FLSA.
          Before formal discovery began, the parties repeatedly met to mediate
   their claims. Because Superior Energy did not keep adequate records, the
   primary dispute between the parties concerned the number of hours each
   plaintiff worked during the relevant period. Superior Energy reached its
   estimate by logging the number of hours worked after the plaintiffs filed suit
   and then extrapolating backward using those numbers. Contending that they
   all worked much longer hours during the relevant market boom period,
   Valdez and the other plaintiffs disputed Superior Energy’s methodology.
   The plaintiffs based their estimate of hours on affidavit testimony.
   Eventually, the parties reached a settlement agreement that represented a
   compromise between the two estimates.
          Under the settlement agreement, Superior Energy agreed to pay
   approximately $1.5 million to the sixty-six workers (an average of $22,299
   per worker, net of attorney fees) and a separate sum of about $1 million in
   attorney’s fees and costs. The separately payable attorney’s fees portion of
   the settlement would satisfy the plaintiffs’ contingency fee agreement.
          After reaching the agreement, Valdez requested that the district court
   allow the parties to dismiss the case without obtaining court approval of the




                                          2
Case: 20-40182         Document: 00516289437                Page: 3       Date Filed: 04/21/2022




                                           No. 20-40182


   settlement in accordance with Martin v. Spring Break 83’ Productions, L.L.C.,
   688 F.3d 247 (5th Cir. 2012). Superior Energy did not oppose Valdez’s
   request. Ultimately, the district court rejected the parties’ shared position
   that settlement could be finalized without court supervision. The parties
   submitted the settlement for court approval only after seeking to extend the
   deadline for submission five times. In November 2019, the district court
   approved the plaintiff’s payments under the proposed settlement agreement
   as a “fair and reasonable settlement” involving a “dispute over facts.”1 The
   district court did not, however, approve the attorney’s fees portion of the
   settlement. Instead, the court ordered that Valdez’s attorney file a separate
   Rule 54(d) motion “demonstrating the reasonableness” of the agreed-to
   attorney’s fees, which the court had already instructed him to do on at least
   two occasions.
           Under Federal Rule of Civil Procedure 54(d)(2)(B)(i), Valdez had
   fourteen days to comply with the court’s order. On the fourteenth day,
   Valdez’s attorney filed a motion seeking to push the deadline back twelve
   days. The district court obliged. On the day of the new deadline, Valdez’s
   attorney again requested an additional four days to file the motion for
   attorney’s fees. The district court again obliged and noted that “[f]ailure to
   file a motion for attorney’s fees and costs” by the new deadline “will be taken
   as representation that Plaintiff is not requesting fees and costs.” Valdez’s
   attorney then sought a one-day extension. The district court granted the
   extension. The next day, Valdez’s attorney requested yet another one-day
   extension. The district court granted that extension too. “[W]ith great



           1
            Insofar as this appeal relates to that portion of the settlement agreement, it is
   moot. See, e.g., In re Commonwealth Oil Ref. Co., 805 F.2d 1175, 1181 (5th Cir. 1986) (“If a
   dispute has been settled or resolved, . . . it is considered moot.” (quoting In re S.L.E., Inc.,
   674 F.2d 359, 364 (5th Cir. 1982))).




                                                  3
Case: 20-40182        Document: 00516289437              Page: 4       Date Filed: 04/21/2022




                                         No. 20-40182


   trepidation,” Valdez’s attorney requested a final, seven-day extension. Once
   again, the district court granted the extension, and warned him that any
   additional “unfounded motions for extension may prompt sanctions.” This
   deadline, too, came and went without the filing of a motion for attorney’s
   fees. Over a month elapsed between the court’s November order and the
   final deadline.
           Because Valdez’s attorney never filed a motion for attorney’s fees, the
   district court dismissed the case. The court’s brief order notes its approval
   of the settlement as to plaintiffs, the “several extensions” of time it gave
   Valdez’s attorney to seek court approval of attorney’s fees, and that “no
   further filings have been made in this case.” The court also noted that
   “[b]oth parties stipulated to the dismissal of this case upon approval of the
   proposed settlement.” Accordingly, the court dismissed the case. Valdez
   appealed.
                                               II.
           On appeal, Valdez contends that the district court erred by concluding
   that this case falls outside the exception, articulated in Martin, to the general
   requirement that FLSA settlements be court approved. Because this case
   comes within the Martin exception, Valdez contends, the district court also
   erred by asking him to submit a fee petition with additional information that
   would allow the district court to evaluate the reasonableness of the attorney’s
   fees portion of the settlement agreement. Superior Energy’s brief on appeal
   essentially agrees with Valdez’s position. 2 Curiously, however, both parties
   ignore and fail to brief the actual reason why the district court denied



           2
              Even if the district court erred in requiring its approval of the settlement, any
   error is rendered harmless by its actual approval. We do not discuss the merits of this
   action.




                                                4
Case: 20-40182       Document: 00516289437          Page: 5    Date Filed: 04/21/2022




                                     No. 20-40182


   attorney’s fees: Valdez’s repeated failure to comply with its order to seek
   court approval.
          In most instances, failure to brief an issue on appeal means the issue is
   waived. Fed. R. App. P. 28(a)(8)(A); United States v. Stalnaker, 571 F.3d
   428, 439-40 (5th Cir. 2009). To instruct these otherwise capable attorneys,
   however, we demonstrate the importance of complying with court orders,
   even if a party disagrees.
          District courts are vested with an inherent power to “manage their
   own affairs so as to achieve the orderly and expeditious disposition of cases.”
   Link v. Wabash R.R. Co., 370 U.S. 626, 630-31, 82 S. Ct. 1386, 1389 (1962).
   That power necessarily includes the authority to sua sponte dismiss an action
   for failure to comply with any court order. See, e.g., In re Taxotere (Docetaxel)
   Products Liab. Lit.¸966 F.3d 351, 357 (5th Cir. 2020) (quoting Woodson v.
   Surgitek, Inc., 57 F.3d 1406, 1417 (5th Cir. 1995)); McCullough v.
   Lynaugh¸835 F.2d 1126, 1127 (5th Cir. 1988). This court reviews an order
   dismissing a case for failure to comply with a court order for abuse of
   discretion. McCullough, 835 F.3d at 1127.
          We cannot conclude that the court abused its discretion by dismissing
   the case without approving the attorney’s fees portion of the settlement
   agreement. This court’s In re Deepwater Horizon, 922 F.3d 660 (5th Cir.
   2019), decision is instructive. In that case, a district court ordered all
   plaintiffs in a particular pleading bundle to submit certain documents. Id. at
   665. After the district court granted extra time to comply with the pretrial
   order and warned that non-compliance would result in dismissal, some
   plaintiffs inexplicably failed to comply. Id. at 666. The district court
   dismissed those plaintiffs’ claims with prejudice. Id. at 665. This court
   affirmed, reasoning that “the record clearly shows contumacious conduct
   under our precedents, justifying dismissal-with-prejudice.” Id. at 666.




                                          5
Case: 20-40182      Document: 00516289437          Page: 6    Date Filed: 04/21/2022




                                    No. 20-40182


          Here, on at least two occasions, the district court ordered Valdez’s
   attorney to file a separate motion seeking attorney’s fees and costs under
   Rule 54(d). In one order, the district court warned Valdez’s attorney that
   “[f]ailure to file a motion for attorney’s fees and costs by [the deadline] will
   be taken as representation that Plaintiff is not requesting attorney’s fees and
   costs.” Nevertheless, Valdez’s attorney never filed such a motion, even after
   the district court repeatedly granted extensions to allow Valdez’s attorney
   more time to do so. Even if the district court erroneously concluded that it
   needed to approve the settlement in all respects before dismissing the case,
   that error would not give Valdez’s attorney license to ignore the order. Cf.
   Willy v. Coastal Corp., 503 U.S. 131, 139, 112 S. Ct. 1076, 1081 (1992) (holding
   that district court had authority to issue Rule 11 sanctions for conduct in case
   ultimately dismissed for lack of subject matter jurisdiction). Thus, the
   district court acted well within its discretion when it dismissed this case
   without approving the attorney’s fees portion of the settlement agreement.
          For the forgoing reasons, the district court’s judgment is
   AFFIRMED.




                                          6